Case 1:18-cv-04561-ILG-SMG Document 43-1 Filed 12/14/18 Page 1 of 3 PageID #: 323



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------- X
                                             :
 RELIANT TRANSPORTATION, INC., and           :
 SONNY CHAITRAM                              :
                                             :   Civil Action No. 1:18-cv-04561-ILG-SMG
 Plaintiffs,                                 :
                                             :
 - against -                                 :
                                             :
 DIVISION 1181 AMALGAMATED                   :
 TRANSIT UNION – NEW YORK                    :
 EMPLOYEES PENSION FUND,                     :
                                             :
 NEIL STRAHL, individually and as trustee of :
 the DIVISION 1181 AMALGAMATED               :
 TRANSIT UNION – NEW YORK                    :
 EMPLOYEES PENSION FUND,                     :
                                             :
 NEIL MANCUSO, individually and as trustee :
 of the DIVISION 1181 AMALGAMATED            :
 TRANSIT UNION – NEW YORK                    :
 EMPLOYEES PENSION FUND,                     :
                                             :
 COREY MUIRHEAD, individually and as         :
 trustee of the DIVISION 1181                :
 AMALGAMATED TRANSIT UNION – NEW :
 YORK EMPLOYEES PENSION FUND, and :
                                             :
 STANLEY BRETTSCHNEIDER, individually :
 and as trustee of the DIVISION 1181         :
 AMALGAMATED TRANSIT UNION – NEW :
 YORK EMPLOYEES PENSION FUND,                :
                                             :
 Defendants.                                 :
                                             :
                                             :
 --------------------------------- X


                       DECLARATION OF JOSHUA S. PASTER




                                           1
Case 1:18-cv-04561-ILG-SMG Document 43-1 Filed 12/14/18 Page 2 of 3 PageID #: 324




        Joshua S. Paster, Esq., pursuant to 28 U.S.C. § 1746, hereby declares:

        1.      I am an associate of the law firm Hunton Andrews Kurth LLP, counsel for

 Plaintiffs Reliant Transportation, Inc. and Sonny Chaitram (collectively, “Plaintiffs”).

        2.      I am a member of the Bar of this Court.

        3.      I make this Declaration in support of Plaintiffs’ Response in Opposition to

 Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint.

        4.      Attached hereto as Exhibit 1 is a true and correct copy of the Third Amended

 Complaint filed in Division 1181 Amalgamated Transit Union – N.Y. Employees Pension Fund

 et al v. NYC Dept. Educ., Case No. 13-cv-9112-PKC, ECF No. 70 (S.D.N.Y. Sept. 17, 2015).

        5.      Attached hereto as Exhibit 2 is a true and correct copy of the December 10, 2018

 decision of the Second Circuit Court of Appeals in Division 1181 Amalgamated Transit Union –

 N.Y. Employees Pension Fund et al v. NYC Dept. Educ., Case No. 17-3147-cv, Dkt. No. 92-1 (2d

 Cir. Dec. 10, 2018).

        I declare under penalty of perjury that the foregoing is true and correct.

 Executed on December 14, 2018.


                                               /s/ Joshua S. Paster
                                               Joshua S. Paster, Esq.




                                                 -2-
Case 1:18-cv-04561-ILG-SMG Document 43-1 Filed 12/14/18 Page 3 of 3 PageID #: 325



                                 CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on December 14, 2018, I caused the foregoing to be

 electronically filed with the Clerk of the Court using the CM/ECF system, which will send a

 Notice of Electronic Filing to counsel of record.

                                              /s/ Joshua S. Paster_
                                              Joshua S. Paster, Esq.
                                              Counsel for Plaintiffs
